Tompkins, J.,

delivered the opinion of the Court.

This was an action commenced by Thomas Nelson, before a justice of the peace, against Little and Noeeker. Before the justice, judgment was given against Nelson, and he appealed to the Court of Common Pleas.
Before this court, as the record tells us, came both the parties, by their respective attorneys, and no jury being required, all and singular the premises were by them submitted to the court, which being seen and heard, &c., the court found that the said defendants are indebted to the said plaintiff in the sum of fifty-four dollars and thirteen cents, &c., and the court gave judgment accordingly.
A new trial was demanded for the common reasons, viz., that the verdict was against law and evidence, which was, by the ingenuity of counsel, formed into six reasons. Testimony was given on each side, from which it appears, that one Etling gave the plaintiff, Nelson, an order on Little and Noeeker, tailors, for fifty dollars in clothing. The order was accepted, and the clothing made, but not being delivered to the plaintiff’s order, he brought suit. There was no exception to any of the evidence when offered; and the court, sitting as a jury, was prayed to decide no point of law by either party. In such cases, this Court is not inclined to reverse the judgment of the inferior court, when it has evidence to support its finding: here the evidence was abundant.
The judgment of the Court of Common Pleas is affirmed.